Citation Nr: 0621366	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right arm.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left arm.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right leg.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1958 
to August 1961, from March 1964 to January 1970, and from 
November 1970 to March 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
that inter alia granted service connection and assigned a 10 
percent disability rating for peripheral neuropathy of the 
right arm, left arm, right leg, and left leg, effective July 
31, 2003. 

The appellant filed a Notice of Disagreement (NOD) in regard 
to the assigned disability ratings in May 2004, and the RO 
issued a Statement of the Case (SOC) in June 2004.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in July 2004.

As the claims on appeal involve a request for higher initial 
ratings following the grant of service connection, the Board 
has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).

In April 2006, the appellant testified before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that a remand 
of this matter is warranted. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Recently, the Federal Circuit held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328, 
1332-1333 (Fed. Cir. 2006).  In this case, the appellant has 
not been adequately advised of the elements required to 
support a claim for increased initial rating for a service-
connected disability.  The Board notes in this regard that 
the RO sent the appellant a March 2006 letter that included a 
brief discussion of disability rating and effective date.  
However, the March 2006 letter was issued for the unrelated 
purpose of advising the appellant of the date of his 
scheduled hearing before the Board, and in any case the 
appellant was not provided an adequate opportunity to respond 
before the case was forwarded to the Board for appellate 
review.    

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.  Simply stated, the RO has not provided 
adequate notice of what evidence is needed to substantiate 
this claim for a higher initial rating, or adequate notice of 
who gets what evidence that is pertinent to this claim.  The 
Board emphasizes that action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

While the matter is on remand, the RO should also associate 
with the claims file any outstanding records of VA medical 
treatment and/or evaluation of the appellant's service-
connected diabetes-related peripheral neuropathy.  In April 
2006, the appellant testified that he receives VA treatment 
for his diabetes-related neuropathy, and the claims file 
currently includes records from the VA Medical Center (VAMC) 
in Columbia, South Carolina through November 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all pertinent outstanding VA records dated 
from November 2004 to the present.  The Board points out 
that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are 
received, or notification is provided that further efforts to 
obtain such records would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Columbia VAMC all records of medical 
treatment and/or evaluation of the 
diabetes-related peripheral neuropathy, 
from November 2004 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish the appellant 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA as regards the 
issue on appeal; i.e., entitlement to 
increased initial rating.  The letter 
should include the elements required to 
substantiate the claim, the type of 
evidence necessary to support each 
element, the evidence currently of 
record, and the respective duties of VA 
and the claimant in obtaining evidence.  
To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request the appellant to provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. § §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


